Exhibit 10.9
 
Filed as a PDF Reference
 
Summary of Material Terms of Loan Agreement with Agricultural Bank


On July 14, 2009, the Company entered into a loan agreement with Agriculture
Bank of China Zhou Cun Branch of Zi Bo Municipal, under which the Company was
offered a loan at the amount of RMB2,000,000,000 in total for a period of four
years commencing from the date of initial drawing and to be end on July 13,
2013. Pursuant to the loan agreement, all money obtained by the Company under
the loan shall only be used for the construction of the plant as described in
Section 4.7(1) above. We were informed by the Company, up to the date of this
report, it has drew RMB150,000,000 under this loan.